Mr. Justice del Toro
delivered the opinion of the court.
The information, so far as pertinent, reads as follows:
*363"In Yabncoa, of the judicial district of -Humacao, on the night of December 24, 1916, when Julio Castilla, District .Chief of the Insular Police of Yabucoa, was conducting Julio Molinari under arrest for the commission of a breach of the peace, the said Angel Ayuso unlawfully and wilfully obstructed the said chief of police in the discharge of his duties, seizing him by an arm in a hostile and menacing attitude and causing the said officer to release the said Molinari in order to repel the defendant’s assault and reduce him to obedience.”
The statute thus violated reads as follows:
"Every person who wilfully resists, delays, or obstructs any public officer, in the discharge or attempt to discharge any duty of his office, when no other punishment is prescribed, is punishable by fine not exceeding five thousand (5,000) dollars, and imprisonment in jail not exceeding one year.” Sec! 137, Penal Code.
The defendant was tried and convicted and sentenced to one month’s imprisonment and a fine of $100, from which judgment he appeals to this court. In his brief he contends that the evidence does not sustain the judgment and that the court committed manifest error in weighing the evidence.
In support of his contention that an essential element of the. crime with which he is charged is that he knew that the person assaulted was a public officer, the appellant cites the cases of Commonwealth v. Kirby, 56 Mass. 577, and Yates v. People, 32 N. Y., 509. This, in fact, is the true doctrine. It is not a- question of the unconscious obstruction of the public duties of an officer, hut of the wilful creation of an obstacle by resisting, delaying, or obstructing any public officer in the discharge, or attempt to discharge, any of the duties of his office.
The information transcribed herein contains all the necessary elements of the crime and the evidence was even’ clearer. It consisted of the testimony of Julio Castilla, District Chief of Insular Police, and of Enrique Bomero, an Insular policeman, for the prosecution, and that of Antonio Castillo, the defendant, Francisco González, José M. Méndez and Chief *364Castilla for tlie defense. If we admit, as did the court below, tliat the witnesses for the prosecution spoke the truth, then it is plainly demonstrated that on the night of December 24, 1916, District Chief Castilla arrested Julio Molinari and was taking him to the police station along one of the streets of Ya-bucoa; that several young men objected and one of them shouted: “People, blood!. Much blood! This must be corrected somehow!”; that another young man, addressing himself to the defendant, said: “Come on, you, don’t let this man take you; don’t let him take you!”; that the.defendant rushed at the district chief, who was compelled to strike him with a cane, the prisoner escaping and being arrested by another policeman. The evidence for the defense tends to show that Ayuso did not commit any unlawful act. The conflict was adjusted by the trial court in the use of its powers and, as repeatedly laid down by this court, its decision must prevail in the absence of passion, prejudice, partiality, or manifest error.
The judgment appealed from is

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.